DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on February 2, 2021 is acknowledged.  The traversal is on the ground(s) that the amended claim 15 now includes the missing structure cited in the restriction requirement.  This is found persuasive. However, the restriction is still valid in that the apparatus as claimed can perform another materially different method, specifically, the claimed apparatus can be used to perform an etching method.
The requirement is still deemed proper and is therefore made FINAL.
Regarding the arguments directed to claims 27 and 28, the Examiner agrees. Claims 27 and 28 have been rejoined with claims 1-14 and are addressed below.
Specification
The disclosure is objected to because of the following informalities: reference number 33 has been described as: an inert fluid flow regulating device (paragraph 0051, .  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
inert flow regulating device in claim 1;
reactive fluid flow regulating device in claim 13;
atomic  layer deposition (ALD) device in claim 14;
gas sensor device in claim 27; and
photo-assisted ALD device in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically:
inert flow regulating device in claim 1 is interpreted to be a switch valve 33 (figures and paragraph 0171) and equivalents thereof;
reactive fluid flow regulating device in claim 13 is interpreted to be a switch valve 25 (figures and paragraph 0171) and equivalents thereof;
atomic  layer deposition (ALD) device in claim 14 is interpreted to be the reactor 100 as seen in Figure 1 and equivalents thereof;
gas sensor device in claim 27 is interpreted to be a gas sensor (paragraph 0136) and equivalents thereof; and
photo-assisted ALD device in claim 29 is interpreted to be the reactor 100 as seen in Figure 4A and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13, 14, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beele, US Patent 6,365,013 B1.
Beele teaches:
Regarding claim 1, a reactor assembly 15 configured for formation of coatings on surfaces of fluid-permeable substrates by chemical deposition, the reactor assembly and at least one inert flow regulating device 13A configured to alter the flow of inert fluid at predetermined points of time to discontinue the flow of inert fluid at a time point when the reactive fluid reaches the target surface of said substrate, whereby a depth of penetration of reactive fluid4Docket No. 7757-0091 Appln. No. 16/894,160into the fluid-permeable substrate at the target surface is regulated and a coating is formed, to a predetermined depth resolution, at the entire target surface of said substrate (Figure 3).  
The Examiner notes that the limitation “by chemical deposition” and the specific type of gas (“reactive gas”) supplied are an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2, the fluid-permeable substrate 1 is received into the reaction chamber in a manner that only the target surface of said substrate is exposed to the flow of reactive fluid. (Figure 1)  
Regarding claim 3, the enclosed section is arranged separate from the reaction chamber and wherein fluid flow between the enclosed section and the reaction chamber occurs solely via said fluid-permeable substrate. (Figure 1)
Regarding claim 4, the enclosed section is configured to adjoin the reaction chamber such, that fluid flow between said enclosed section and the reaction chamber occurs solely via the fluid-permeable substrate. (Figure 1) 
Regarding claim 5, the fluid-permeable substrate is received, at least in part, inside the enclosed section.  (Figure 1)
Regarding claim 6, the inert fluid delivery arrangement further comprises at least one inert fluid intake line.  (Figure 1)
Regarding claim 7, the enclosed section is provided essentially outside the reaction chamber. (Figure 1)
Regarding claim 9, the enclosed section is provided essentially inside the reaction chamber. (Figure 1) 
Regarding claim 10, the enclosed section is configured as a substrate holder for the fluid-permeable substrate. (Figure 1) 
Regarding claim 11, comprising at least one heating element 32 adjoining to the enclosed section and/or the inert fluid intake line or lines. (Figure 1)

Regarding claims 14, 27, and 28, the specific method executed or product made by the apparatus is an intended use of the apparatus.  It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Beele is capable of functioning as an ALD device and forming gas sensor devices or solid-state porous catalysts.
Regarding claim 29, the plasma source of Beele et al can be used to generate UV light for photo-assisted ALD, thus the apparatus of Beele et al is configured as a photo-assisted ALD device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beele, US Patent 6,365,013 B1.
Figure 1 shows that the enclosed section (pipe from valve 13a to substrate 1) is provided in a lid (upper portion of the chamber).
Alternately, if it held that the enclosed section of Beele is not in the lid then it would be obvious to move the enclosed section to the lid. It was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to move the enclosed section to the lid.
Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not persuasive.  
In regard to the argument that Beele et al does not disclose or suggest at least one reactive fluid intake line configured to mediate a flow of a reactive fluid into the reaction chamber, the Examiner disagrees. The structure claimed is a fluid intake line, 
In regard to the argument that Beele et al does not disclose a fluid-permeable substrate, the Examiner disagrees. As taught by Beele et al and discussed in the arguments, Beele et al teaches a turbine blade 1 with cooling passageways. Argon 6 is supplied to the cooling passageways and limits the penetration of the deposition material into the passageway. The turbine blade of Beele et al is a fluid-permeable substrate with a target surface to be coated.
In regard to the argument that Beele et al does not teach that the coating is formed on the entire surface, the Examiner disagrees. A hole is not part of the surface. The surface is all of the material that surrounds the hole. Beele et al teaches coating the entire surface of the component. The Examiner notes that the present invention includes substrates like the turbine component (complex three dimensional shapes having at least one passage) as described in Paragraphs 0134-0135 and Figure 4B. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716